Title: Dumas to the American Commissioners, 11[–21] June 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, June 11[–12, 1778], in French: I received yesterday your letter of the 2nd, and copied the treaty in case I need it. The Grand Facteur expressed some embarrassment at your putting me under his direction. In his official capacity he cannot direct. In his private he advises that I give the treaty to the Grand Pensionary and ask him not to circulate copies. June 12: I conferred this morning with the Grand Facteur. Two or three articles in the treaty favor us over others. This fact, if disclosed, would make us friends here; but it might also encourage requests that his firm in certain circumstances would not grant. We have decided to wait on word from you before making the disclosure.
I have just seen the resolution of Congress on the Conciliatory bill and the commission, and interrupted my letter to take it to the Grand Pensionary. He laughed at my eagerness. But I furnish him regularly with information and, if he does not get it at once, he asks me for it.>
